t c memo united_states tax_court charles r roberts petitioner v commissioner of internal revenue respondent docket no filed date charles r roberts pro_se elizabeth a owen for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the issues for decision are whether petitioner's father is his dependent whether petitioner is entitled to claim an exemption deduction for his father whether petitioner is entitled to claim head_of_household filing_status and whether petitioner is entitled to a deduction for his father's medical_expenses some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in leavenworth washington on the date the petition was filed in this case petitioner's father bert l roberts mr roberts lived in two nursing homes during the entire taxable_year mr roberts received social_security_benefits in the amount of dollar_figure and interest_income in the amount of dollar_figure in the entire amount of this income was applied against mr roberts' living and medical_expenses at the nursing homes petitioner claimed an additional exemption for mr roberts as a dependent and filed as head_of_household on his federal_income_tax return petitioner also included all of mr roberts' federal income and mr roberts' claims for medical expense deductions on petitioner's federal_income_tax return we begin by noting that petitioner bears the burden of proving that respondent's determinations are incorrect 290_us_111 the first issue for decision is whether mr roberts is petitioner's dependent as that term is defined in sec_152 a dependent is generally defined as an individual who receives over half of his support from the taxpayer in the calendar_year in which the taxpayer's taxable_year begins sec_152 individuals listed under this general definition include among others the father of the taxpayer sec_152 in computing the amount which is contributed for the support of an individual there must be included any amount which is contributed by such individual for his own support including income which is ordinarily excludable from gross_income such as social_security_benefits sec_1_152-1 income_tax regs respondent argues that petitioner failed to meet the support requirements of sec_152 we agree petitioner has offered no evidence that he paid for more than half of the costs of supporting his father during petitioner conceded at trial that the entire amount of mr roberts' social_security_benefits and other income was applied against his nursing home costs petitioner did not claim that his contributions exceeded the amount contributed by mr roberts for his own support petitioner's testimony that he paid a portion of the costs of the nursing home was not documented by any bank records canceled checks or other receipts more is required by this court than petitioner's unsubstantiated unverified and undocumented testimony 338_f2d_602 9th cir affg 41_tc_593 99_tc_202 87_tc_74 since petitioner did not prove that he paid for more than half of his father's support in we hold that mr roberts was not petitioner's dependent in that year we now turn to the remaining issues which were contingent upon our holding that mr roberts was not petitioner's dependent in the second issue for decision is whether petitioner is entitled to claim his father as an exemption an individual is allowed as a deduction in computing taxable_income an additional exemption for each dependent as defined in sec_152 sec_151 since we have held that mr roberts is not petitioner's dependent under sec_152 we further hold that petitioner may not claim his father as an exemption because he does not meet the threshold requirements under sec_151 for the deduction the third issue for decision is whether petitioner is entitled to claim head_of_household filing_status for head_of_household is defined in pertinent part as an unmarried individual who maintains a household which constitutes the principal_place_of_abode of the father or mother of the taxpayer if the taxpayer is entitled to a deduction for such parent under sec_151 sec_2 we hold that petitioner may not claim head_of_household status because as we have held above he is not entitled to a deduction for mr roberts under sec_151 and thus does not meet the definition of head_of_household the final issue for decision is whether petitioner is entitled to a deduction for his father's medical_expenses sec_213 allows as a deduction the expenses paid during the taxable_year for medical_care of the taxpayer's dependent as defined in sec_152 again since we have already held that mr roberts is not petitioner's dependent under sec_152 we further hold that petitioner is not entitled to a deduction for mr roberts' medical_expenses because the requirements of sec_213 are not met to reflect the foregoing decision will be entered for respondent
